IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1219
                           Filed September 14, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CALEB LEONARD BLATTEL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Gary L. McMinimee

(sentencing), James C. Ellefson (trial), and James B. Malloy (motion hearing),

Judges.



      Caleb Blattel appeals following the district court’s denial of his motion to

suppress. AFFIRMED.




      Andrew J. Boettger of Hastings, Gartin, & Boettger, LLP, Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                           2


BOWER, Judge.

       Caleb Blattel appeals following the district court’s denial of his motion to

suppress. Blattel claims law enforcement did not have probable cause or consent

to perform a search, the “pat down” search of his person violated his

constitutional right to be free from unreasonable searches and seizures, and his

post-Miranda1 statements should have been suppressed. We affirm the decision

of the district court.

    I. Background Facts & Proceedings

       On January 28, 2015, Madrid Police Chief Rick Tasler responded to a call

concerning a suspicious vehicle in a trailer park.              Upon arrival, Tasler

encountered Blattel in a trailer owned by a person known as “Hogger,” who

Tasler knew had a criminal record and was known through past drug

investigations. Tasler was also familiar with Blattel and knew he was on parole.

Tasler asked Blattel if his parole officer would approve of him associating with the

others in the trailer, told Blattel he would be calling his parole officer to inform him

about the incident, and advised Blattel to do the same.

       Tasler left and called Blattel’s parole officer, Steve Naeve, who advised

Tasler that Blattel had failed a drug test, had missed several meetings, and was

not responding to phone calls. Naeve told Tasler he would come to Madrid

immediately to speak with Blattel.       Soon after speaking with Naeve, Tasler

received a call from the trailer park owner informing him Blattel was leaving the

area on foot. Tasler again spoke with Naeve about this information. Naeve

1
  See Miranda v. Arizona, 384 U.S. 436 (1966) (holding a defendant subjected to
custodial interrogation must be informed of his rights under the Fifth and Fourteenth
Amendments).
                                        3


asked Tasler to hold and detain Blattel while he drove to Madrid. Tasler returned

to the trailer park and spotted Blattel walking. Tasler stated it appeared Blattel

was about to run so he told him “don’t run” and directed Blattel to approach him.

Blattel complied and was told he would be transported to the police station.

      Before Tasler placed Blattel in his squad car, he performed a pat down

search. As a result, Tasler seized a large knife, a round makeup kit, and a

sunglasses case containing a glass methamphetamine pipe, pills, and suspected

methamphetamine. Blattel was read his Miranda rights at the police station.

      On March 5, the State charged Blattel with one count of possession of a

controlled substance (methamphetamine) third or subsequent offense, and two

counts of unlawful possession of prescription drug or device in violation of Iowa

Code section 124.401(5) and section 155A.21 (2013). Blattel filed a motion to

suppress on March 17 citing violations of the Fourth and Fourteenth

Amendments to the U.S. Constitution and article I, section 8 of the Iowa

Constitution. The district court denied the motion to suppress.

      A jury trial was held on June 3, 2015, and the jury found Blattel guilty of

possession of methamphetamine,2 possession of a prescription drug (Norco)

without a prescription, and possession of a prescription drug (Xanax) without a

prescription. Blattel was sentenced to a term of imprisonment, not to exceed

seven years, to run concurrently with his parole revocation. Blattel now appeals.




2
  Blattel subsequently admitted to two prior possession-of-controlled-substance
convictions
                                            4


   II. Standard of Review

         Blattel claims the district court should have granted his motion to suppress

under the Fourth and Fourteenth Amendments to the United States Constitution

and article I, section 8 of the Iowa Constitution. Therefore, our review is de novo.

State v. Pals, 805 N.W.2d 767, 771 (Iowa 2011).              This review requires “an

independent evaluation of the totality of the circumstances as shown by the

entire record.”     State v. Turner, 630 N.W.2d 601, 606 (Iowa 2001) (internal

quotation marks omitted). The court gives “deference to the factual findings of

the district court due to its opportunity to evaluate the credibility of the witnesses,

but [is] not bound by such findings.” State v. Lane, 726 N.W.2d 371, 377 (Iowa

2007).

   III. Probable Cause for Arrest

         Blattel claims his arrest was not supported by probable cause and the

denial of the motion to suppress, the search yielding evidence, and his post-

Miranda confession were all in error. All Blattel’s claims stem from his arrest by

Tasler, therefore, if the arrest is supported by probable cause, the remainder of

Blattel’s claims need not be addressed.

         Initially, Tasler called to inform Naeve that Blattel may be in violation of his

parole as he was associating with known criminals. After a discussion of Blattel’s

other violations—failing a drug test, missing several meetings, and failing to

answer phone calls—Naeve determined there was probable cause to arrest

Blattel for a parole violation and began making his way to Madrid.                When

informed Blattel was leaving his current location, Naeve asked Tasler to “hold

onto” Blattel until he arrived. See State v. Satern, 516 N.W.2d 839, 841 (Iowa
                                          5

1994) (imputing knowledge of one peace officer to another peace officer); State

v. Owens, 418 N.W.2d 340, 342 (Iowa 1988) (finding when peace officers “are

acting in concert, the knowledge of one is presumed shared by all”); see also

Iowa Code §§ 906.2 (“Parole officers, while performing their duties as parole

officers, are peace officers and have all the powers and authority of peace

officers.”), 908.1A (“A parole officer having probable cause to believe that any

person released on parole has violated the parole plan or the conditions of parole

may arrest such person.”).

       We find Naeve had probable cause based on Blattel’s failed drug test,

missed meetings, failure to answer phone calls, and association with known

criminals. We also find Naeve and Tasler acted in concert, and as a result,

Tasler shared Naeve’s probable cause to arrest Blattel. As a result, Blattel’s

rights were not violated.

       We affirm the decision of the district court.

       AFFIRMED.